PER CURIAM:
Milton McCray appeals the district court’s order denying relief on his claims under the Fair Debt Collection Practices Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See McCray v. Susquehanna Bank, No. CA-04-1382-RDB (D. Md. filed Oct. 29, 2004 & entered Nov. 1, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED